KAUFFMAN, Justice,
concurring and dissenting.
I join in the majority’s affirmance of appellant’s conviction for unauthorized use of a motor vehicle. I would also affirm his conviction for larceny.
In making a sufficiency determination, we must view the record as a whole and accept as true all evidence favorable to the Commonwealth, with all reasonable inferences flowing therefrom. Commonwealth v. Ilgenfritz, 466 Pa. 345, 353 A.2d 387 (1976). When so viewed, the record reveals the following: On October 7, 1970, George H. Westcott (“Wescott”) drove his 1965 Cadillac to his place of employment in Delaware County. Upon leaving work, he discovered that his car was missing and reported to the police that it had been stolen. On October 27, 1970, at 10:50 a. m., two Philadelphia policemen patrolling near the intersection of Broad Street and Lycoming Avenue saw appellant drive a Cadillac with a flat tire through a red light. In response to their signal for him to pull over, appellant drove across Broad Street and pulled into a gas station near the intersection. Appellant, who was alone in the car, had neither a driver’s license nor an owner’s card for the vehicle. The police noticed that the window on the driver’s side had been broken and that the car’s serial numbers had been obliterated. Further investigation revealed that the car was the one *361that Wescott had reported stolen. Appellant was arrested and charged with larceny, receiving stolen goods, and operating a motor vehicle without the owner’s consent.
When he recovered his vehicle two days later, Westcott observed that it had been vandalized: the trunk, front fender, and driver’s window had been smashed; the air conditioner and radio had been partially removed; the leather seats had been slashed; the horn rim on the steering wheel had been broken; the car’s new tires had been replaced; the ignition had been tampered with so that any key would start the vehicle; visible signs remained that showed the ignition lock had been forced. Westcott testified that the car had been in near-perfect condition and that it cost almost two thousand dollars to repair. He further testified that he did not know the appellant and had never given him or anyone else permission to drive his car.
Appellant’s explanation of his actions was rejected by the jury below, apparently because his testimony was inconsistent, contradicted, and uncorroborated.1
The majority concludes that there is “not a single iota of evidence” to support appellant’s larceny conviction. (Supra at 509.) I disagree.
In Commonwealth v. Shaffer, 447 Pa. 91, 288 A.2d 727 (1972) (plurality), we considered whether the evidence was sufficient to sustain a conviction of larceny and concluded that a defendant’s possession of stolen property could give rise to an inference of guilt. Four factors were considered:
*362The lapse of time between the crime and the discovery of the property; the type and kind of property; the amount and volume of the property; and the ease in which it may be assimilated into trade channels.
Commonwealth v. Shaffer, supra, 447 Pa. at 109, 288 A.2d at 737.2
In Shaffer, the evidence disclosed that defendant had been stopped by police while driving a car that did not belong to him or to the other three occupants of the vehicle; possession was never explained. Defendant produced the driver’s license of another, and other occupants attempted to throw various objects, later found to be jewelry stolen within the past twenty-four hours, from the car. A search of the vehicle revealed additional stolen jewelry. We ruled that this evidence was sufficient to sustain the defendant’s conviction for larceny of the jewelry.
I believe that Shaffer controls the instant case. Like the accused in Shaffer, appellant could not give the police a valid license or owner’s card, and the jury rejected his unsatisfactory explanation of possession. Both cases involved possession of goods that are easily “assimilated into trade channels.”3 In addition, the obviously vandalized condition of the car provided the jury with a valid foundation to conclude rationally that appellant knew the car was stolen.
The majority deems Shaffer inapplicable because the defendant in that case possessed goods that had been stolen more recently than the car possessed by appellant.4 This is *363contrary to Commonwealth v. Williams, 468 Pa. 357, 362 A.2d 244 (1976) (plurality), in which we refused to narrowly limit the term “recent,” ruling instead that recency is an issue for the fact-finder.5 In the instant case, I would not upset the jury’s determination that appellant’s possession of Westcott’s car was recent.
In sum, based on the evidence presented below, I believe that it was legally permissible for the jury to infer that appellant had taken Westcott’s car on October 7, 1970 with the intent of permanently depriving him thereof, and when stopped by police, appellant was driving to his home, which was in close proximity to the arrest scene. Accordingly, I would hold that appellant’s conviction for larceny is supported by sufficient evidence and would affirm the Order of the Superior Court.
EAGEN, C. J., and LARSEN, J., join in this opinion.

. For instance, appellant testified that he worked an eight hour shift at the nearby gas station that began at 3 p. m.; he also testified that he was working at 10:50 a. m. when he was arrested. In addition, appellant’s testimony was directly contradicted by the police on several material points. Finally, rather than attempt to corroborate his testimony with that of other employees at the service station where he allegedly worked, appellant testified that he was fired the day after his arrest and never again spoke to any other employee even though he lived across the street from the station. In evaluating this inconsistent, contradicted, uncorroborated testimony, the jury had a rational basis to conclude that appellant lied. This constituted additional evidence of guilty knowledge. Commonwealth v. Glass, 486 Pa. 334, 405 A.2d 1236 (1979). See Commonwealth v. Cristina, 481 Pa. 44, 53-54, 391 A.2d 1307, 1312 (1978).


. The federal courts have set out similar criteria for evaluating a suspect’s possession of stolen property. See United States v. Wilson, 523 F.2d 828 (8th Cir. 1975), cert. denied, 434 U.S. 849, 98 S.Ct. 158, 54 L.Ed.2d 117 (1977); United States v. Redd, 438 F.2d 335 (9th Cir. 1971), cert. denied 402 U.S. 977, 91 S.Ct. 1681, 29 L.Ed.2d 143 (1971).


. The unique problems presented by automobile thefts have been recognized in a large number of jurisdictions. See 89 ALR3d 1202, 1216-1218.


. The majority also holds that the evidence presented below could support a conviction for receiving stolen property. Yet, appellant’s conviction for that crime would be sustained only if we concluded *363that the car was recently stolen. Commonwealth v. Williams, 468 Pa. 357, 362 A.2d 244 (1976) (plurality).


. The federal courts have held similarly. See United States v. Fair-field, 526 F.2d 8 (8th Cir. 1975) (suspect’s possession of a stolen automobile ten months after its theft deemed recent); United States v. Wolfenbarger, 426 F.2d 992 (6th Cir. 1970) (two months deemed recent); Hale v. United States, 410 F.2d 147 (5th Cir. 1969), cert. denied 396 U.S. 902, 90 S.Ct. 216, 24 L.Ed.2d 179 (1969) (six months and nineteen days deemed recent).